 



EXHIBIT 10.2
Summary of 2006 Management Incentive Compensation Plan
Overview and Purpose
This management incentive compensation plan (the “Bonus Plan”) was adopted by
the Board of Directors of Genitope Corporation on April 1, 2005 and amended on
April 28, 2006. The Bonus Plan is designed to offer incentive compensation to
officers, senior director-, director- and manager-level employees of Genitope
Corporation by rewarding achievement of specifically measured corporate goals
and individual goals that are consistent with and support overall corporate
goals.
Administration
The Bonus Plan for 2006 will be administered by the Compensation Committee of
the Board of Directors (the “Compensation Committee”) and the Chief Executive
Officer. The Compensation Committee will be responsible for approving any cash
bonuses payable under the Bonus Plan to executive officers of Genitope
Corporation, including the Chief Executive Officer.
Eligibility
Each officer, senior director, director- and manager-level employee of Genitope
Corporation is eligible to participate in the Bonus Plan for 2006.
Corporate and Individual Performance
The Compensation Committee has approved a list of overall corporate objectives
for 2006, which include the achievement of performance targets with respect to
the Company’s clinical affairs, regulatory objectives, financial metrics,
research and development, human resources and manufacturing and facility-related
objectives. Each participant is also subject to a list of key individual
performance objectives. The Bonus Plan provides for the payment of cash bonuses
to participants to the extent that individual and corporate performance criteria
are achieved during fiscal 2006.
Target Cash Bonus Amount
The Bonus Plan provides a target cash bonus amount for each officer, senior
director-, director- and manager-level employee of Genitope Corporation,
expressed as a percentage of his or her base salary for each participant.
Performance Measurement
The Bonus Plan for 2006 provides for the following scale to be used to determine
the actual award multiplier for bonus calculations, based upon measurement of
corporate and individual performance versus objectives. Separate payment
multipliers will be established for both the individual and the corporate
components of each award.

             
Performance Category
    Award Multiplier  
 
           
1.
  Target: Performance generally met the year’s objectives or was very acceptable
in view of prevailing conditions.          100%  
 
           
2.
  Threshold: Performance for the year met some, but not all, objectives.    
     50%  
 
           
3.
  Exceeds: Performance for the year met or exceeded objectives or was excellent
in view of prevailing conditions.          150%  

 